Citation Nr: 0602102	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  04-20 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury. 

2.  Entitlement to service connection for a right eye 
condition. 

3.  Entitlement to service connection for a chest condition.  

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for fatigue syndrome.  

6.  Entitlement to service connection for a stomach condition 
(claimed as poor digestion).  

7.  Entitlement to service connection for a sleep disorder.  

8.  Entitlement to service connection for post traumatic 
stress disorder (PTSD) with depression. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot condition.  

10.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a hepatitis.  

11.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a congenital 
abnormality of L-5 (claimed as lumbar strain).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to July 
1980.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).

The veteran testified at a video conference hearing before 
the undersigned in February 2005.  A transcript of that 
hearing is associated with the claims file.  In March 2005, 
the veteran submitted additional evidence in support of his 
claims, along with a waiver of RO consideration of such 
evidence.  38 C.F.R. § 20.1304(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Reasons for remand

Additional records

During the February 2005 video hearing, the veteran testified 
that he was receiving disability benefits from the Social 
Security Administration (SSA).  The parties acknowledged that 
records from SSA had not been associated with the claims file 
and noted that a remand for the records might be appropriate.  
See hearing transcript, page 35.  See Murincsak v. Derwinski, 
2 Vet. App. 363 (1992) [duty to assist includes obtaining 
records from SSA and giving appropriate consideration and 
weight to such evidence in determining whether to award 
disability compensation benefits].  As noted in the 
Introduction, the veteran submitted additional medical 
evidence in March 2005; however, records from SSA were not 
included.  

The VCAA

The Veterans Claims Assistance Act (VCAA) of 2000 has 
enhanced the duty on the part of VA to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West Supp. 2002); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

The U. S. Court of Appeals for Veterans Claims (Court) 
further expounded on the VCAA notice content requirements in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), vacating its prior decision in Pelegrini v. Principi, 17 
Vet. App 412 (2004) (Pelegrini I).  The Court held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1) (2005).  

Since the case is being remanded for additional development, 
the RO should take this opportunity to ensure that the 
veteran receives notice that complies with the VCAA.  The 
January 2003 and March 2003 letters did not contain all four 
elements.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should send the veteran 
another VCAA letter concerning the claims 
on appeal, with a copy to his 
representative.  The letter must:  1) 
advise him of the type of evidence needed 
to substantiate these claims; 2) advise 
him of what evidence VA will obtain; 
3) advise him of what evidence he is 
responsible for obtaining; and 4) tell 
him to submit all relevant evidence in 
his possession.  The RO should also ask 
the veteran to provide the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and private, who have treated him for 
the claimed disabilities since service.  
After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  

2.  The RO should contact SSA for the 
purpose of obtaining any records from 
that agency which pertain to an award of 
disability benefits to the veteran, 
including copies of award 
letters/notices, administrative/appellate 
decisions, hearing transcripts, if 
applicable, and all medical records 
relied upon concerning claims/appeals 
filed by the veteran for SSA benefits.  
All attempts to obtain records which are 
ultimately unsuccessful should be 
documented in the claims folder, and the 
veteran should be accorded the 
opportunity to furnish such records 
directly to VA.

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  

If any benefit sought remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case, which reflects consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 


